Citation Nr: 0517048	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-07 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel







INTRODUCTION

The veteran served on active duty from January 26, 1944, to 
June 27, 1944.  He died in March 2001.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The appellant's case was remanded for 
additional development in September 2003.  It is again before 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran had active service from January 26, 1944, to 
June 27, 1944.

2.  The veteran died in March 2001.  The certificate of death 
lists the cause of death as cardio-pulmonary failure due to, 
or as a consequence of, arteriosclerotic heart disease.

3.  During his lifetime the veteran was not service connected 
for any disabilities.  

4.  The veteran's arteriosclerotic heart disease began many 
years after service, and is not attributable to the veteran's 
period of military service.


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from January 26, 1944, to 
June 27, 1944.  

The veteran submitted a claim for benefits in September 1945.  
The veteran sought service connection for a heart murmur and 
a hernia.  He reported on his claim that the murmur first 
occurred in 1943 and that the hernia first occurred in 1941.

Copies of his service medical records (SMRs) were obtained.  
The veteran's entrance physical examination, dated in January 
1944, did not show evidence of any type of heart-related 
problems.  The veteran was admitted for evaluation and repair 
of a right inguinal hernia on February 12, 1944.  During the 
course of his hospitalization, the veteran complained of 
precordial pain.  An evaluation ultimately determined that 
the veteran had valvular heart disease in the form of mitral 
valve insufficiency.  A Report of Medical Survey, convened in 
June 1944, determined that the condition existed prior to 
entry and was not aggravated by service.  The survey noted 
that the veteran had a longstanding history indicative of 
rheumatic infection (tonsillitis, joint pains, and 
epistaxis).  There was no evidence of an acute rheumatic 
episode during the veteran's period of active duty.  The 
veteran was issued a Certificate of Discharge, effective June 
27, 1944.

The RO denied the claim in December 1945.  The RO determined 
that the veteran's valvular heart disease preexisted service 
and was not aggravated by service.  The RO relied on the 
Board of Medical Survey in reaching this conclusion.  

The veteran was informed of the rating decision in December 
1945.

The veteran submitted a new claim in April 1946.  He included 
a copy of a physical examination from M .A. Thomas, M.D., 
dated in October 1945, and an electrocardiogram (EKG) report 
from J. L. Richardson, M.D., also dated in October 1945.  The 
EKG report was summarized as showing myocardial disease.  
There was a faint systolic murmur at every area, louder at 
the mitral and pulmonary area.  Dr. Richardson said that, 
while this was consistent with a mild rheumatic heart 
disease, tracing was really suggestive of some other type of 
heart disease.

Dr. Thomas reported that the veteran complained of pain in 
the precordial area.  He said that the veteran had had 
attacks of tonsillitis for ten years or more.  He noted a 
history of the veteran having severe precordial pain in 
service, beginning in February 1944.  He noted that the 
veteran was discharged in June 1944 and started back to work 
in July 1944.  The veteran reported having intermittent mild 
and severe attacks of pain since that time with the last 
attack occurring in October 1945.  The veteran had a blood 
pressure of 120/70.  Dr. Thomas provided three pertinent 
diagnoses.  The diagnoses were chronic follicular 
tonsillitis, rheumatic heart disease (mild), and "coronary 
disease (?)."  

The RO issued a rating decision in April 1946 that addressed 
the new evidence.  The determination was that the evidence 
did not warrant a change in the prior determination of 
December 1945.  The veteran was given notice of the April 
1946 decision that same month.

The veteran submitted a request to reopen his claim in 
November 1948.  This was based on his recent hospitalization 
at a VA facility.  A final summary was received in November 
1948 that showed that the veteran was treated for a 
genitourinary condition.  The veteran's claim was denied in 
December 1948.  Notice of the rating action was provided that 
same month.

The appellant submitted her claim for benefits in June 2001.  
She included a copy of her marriage certificate, establishing 
her marriage to the veteran in 1951, and a copy of the 
veteran's Certificate of Disability from the Navy.

The RO wrote to the appellant in September 2001.  She was 
asked to submit medical evidence to show that the veteran's 
heart disease was incurred during service or manifest to a 
compensable degree within one year after service.  She was 
informed that the veteran's SMRs were requested.  She was 
advised that she should submit the evidence within 60 days.  
She was further informed that she could contact the RO for 
assistance.

The veteran's original SMRs were received in November 2001.

The appellant's claim was denied in December 2001.  She had 
not provided any additional information or evidence prior to 
the denial of her claim.

The appellant's notice of disagreement was received in 
February 2002.  She said that she did not know her husband 
when he was in the service.  She said that his parents, who 
would have relevant information about that time, were both 
dead.  She queried why the veteran was accepted for military 
service if he had preexisting valvular heart disease.  She 
further stated that she felt that the veteran should have 
received some sort of compensation for his discharge from 
service.  

The RO wrote to the appellant in March 2002.  She was offered 
an opportunity to have her case reviewed by a decision review 
officer (DRO).  She was further informed that, since she was 
not represented, she could be represented by an accredited 
representative of a veterans organization or other service 
organization.  She was further informed that an attorney 
could represent her.

The appellant responded in April 2002 that she wanted to 
pursue the traditional appeal process.  She also said that it 
was her decision to not have a representative.  Finally, she 
said that she had no further information to submit about the 
veteran's military service.

The Board remanded the appellant's case in September 2003.  
The remand was for the purposes of providing the appropriate 
notices as required by the Veterans Claims Assistance Act of 
2000 (VCAA).  The RO was to obtain the veteran's terminal 
hospitalization records from South Fulton Medical Center.  

The appellant notified the RO that the veteran was not a 
patient at South Fulton Medical Center in October 2003.  She 
said he was only pronounced dead at that facility.  She said 
that the veteran had been a patient at the Emory Medical 
Clinic.  She reported that the clinic would not release the 
records to her but she provided a signed release form for the 
RO.

The RO wrote to the appellant in January 2004 to provide her 
the notice required under the VCAA.  The appellant was 
informed of the evidence/information required to substantiate 
her claim.  She was asked to provide a release of records for 
the RO to obtain records for the veteran from 1944 until the 
time of his death in 2001.  She was further informed that the 
RO would obtain records from any VA medical center that 
treated the veteran if she identified any such facility.  The 
appellant was also told of what evidence VA would obtain and 
what evidence she was responsible for obtaining in her case.  

The appellant provided only one authorization for records 
from Emory Hospitals (to include the Emory Clinic/Hospital 
and Crawford Long Hospital).  Records for the period from 
June 1944 to March 2001 were requested in October 2004 and 
December 2004.

Records from Emory Hospitals were received in February 2005.  
The records covered a period from November 1993 to March 
2001.  The records noted that the veteran was treated for a 
myocardial infarction in December 1993.  A discharge summary 
from that time noted the veteran's diagnoses as 
arteriosclerotic heart disease (ASHD) with myocardial 
infarction, recent, left ventricular aneurysm, systemic 
arterial hypertension, anastomotic stricture of urethra, 
status post cancer of the prostate, anemia, iron deficiency, 
and hyperlipidemia.  The summary noted that the veteran had 
undergone a prostectomy for cancer of the prostate during the 
spring.  A systolic ejection murmur was noted in the summary; 
however, there was no reference to the veteran's mitral valve 
insufficiency in service.  

The Emory Hospitals records contain continued medical 
evaluation and treatment for the veteran's several heart-
related diseases.  A July 1998 cardiac consultation noted a 
recent problem with congestive heart failure.  The consulting 
physician reported that the veteran had mild left ventricular 
dysfunction but with significant mitral regurgitation on 
previous testing.  He said the veteran also had diastolic 
dysfunction related to a ventricular aneurysm.  The veteran 
was noted to not be following dietary restrictions.  The 
veteran was also encouraged to discontinue smoking but did 
not make a committment to do so.  The consultant listed the 
veteran's problem list as coronary ASHD (CASHD), status post-
anterior wall myocardial infarction in 1993, left ventricular 
aneurysm, moderate left ventricular dilatation, mild 
concentric left ventricular hypertrophy, left ventricular 
ejection fraction of 45 percent in the setting of moderate to 
severe mitral regurgitation and mild tricuspid regurgitation, 
congestive heart failure, systemic arterial hypertension with 
a history of poor control, hypercholesterolemia, chronic 
obstructive pulmonary disease (COPD) with continued tobacco 
use, and history of prostate cancer, status post radical 
prostatectomy in 1993.

The veteran was hospitalized in June 1999 and July 2000 with 
acute symptoms associated with his heart disease.  There was 
no mention of the veteran's military service or that any 
currently diagnosed heart-related condition was related to 
service in any of the medical records.  The last clinic visit 
occurred in March 2001, just prior to the veteran's death.  

The appellant was issued a supplemental statement of the case 
(SSOC) in April 2005.  The SSOC provided a discussion of the 
evidence added to the claims file; however, the appellant's 
claim remained denied.

The appellant submitted a statement in April 2005 wherein she 
said she was still not satisfied with the decision regarding 
her appeal.  She waived the 60-day period allowed for her to 
respond to the SSOC and asked that her case be forwarded to 
the Board.

II.  Analysis

The appellant asserts that the veteran should have not been 
taken into service if he had a preexisting heart problem.  
She contends that he was discharged with a heart disability 
and should have been entitled to compensation benefits as a 
result.  She said that she was filing her claim based on what 
he should have received.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, certain 
chronic diseases, including certain forms of heart disease 
and hypertension, may be presumed to have been incurred in or 
aggravated during service if the disorder becomes manifest to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was a principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2004).  A service-connected 
disability will be considered the principal cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2004).  A service-connected disability will be considered a 
contributory cause of death when such disability contributed 
substantially, or combined to cause death.  38 C.F.R. § 
3.312(c) (2004).

The chronicity provisions of 38 C.F.R. § 3.303(b) (2004) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  If chronicity is not shown, service connection 
may still be established on the basis of 38 C.F.R. §3.303(b) 
if a disease or injury is noted during service or during an 
applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates a present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

In the present case, the certificate of death indicates that 
the veteran died in March 2001.  The primary cause of death 
was cardio-pulmonary failure.  Arteriosclerotic heart disease 
was listed as a condition that gave rise to the immediate 
cause of death.  

The veteran's SMRs are negative for any evidence of cardio-
pulmonary failure or ASHD during service.  The SMRs document 
a mitral valve insufficiency but do not show any evidence of 
ASHD, whether preexisting or during the short period of 
service.  

The October 1945 evaluation from Dr. Thomas, along with the 
EKG report, do not show a diagnosis of ASHD.  The veteran was 
not diagnosed with hypertension at the time, as any type of 
an indicator of heart disease.  Dr. Richardson said that the 
veteran's EKG was consistent with a mild rheumatic heart 
disease.  Although he also said that the EKG suggests some 
other type of heart disease, neither he nor Dr. Thomas 
provided a definitive diagnosis.  Dr. Thomas listed coronary 
disease as a question.  Moreover, the evaluation from Dr. 
Thomas was done in October 1945, more than a year after 
service.  

The records from the Emory Hospitals do not support any basis 
for relating the veteran's death to service.  The veteran had 
multiple heart-related problems.  The records well documented 
his problems, to include several myocardial infarctions, as 
well as CASHD, a left ventricular aneurysm, and congestive 
heart failure.  In addition, the veteran had COPD directly 
related to his use of tobacco.  The records noted that the 
veteran continued to smoke as of the July 2000 hospital 
summary.  

The records do not mention the veteran's mitral valve 
insufficiency in service, even by way of a past medical 
history.  Nor do the records relate the development of ASHD 
to mitral valve insufficiency.  

A review of all of the treatment records associated with the 
claims file fails to reveal any nexus between the veteran's 
cardio-pulmonary failure or his ASHD and his military 
service.  The many pages of treatment records discuss the 
concerns for treating the veteran's heart-related problems 
and do not address any etiology of any of the heart-related 
problems as far as their being related to service.  

Accordingly, there is no basis to establish entitlement to 
service connection for cardio-pulmonary failure, or ASHD.  
Further, there is no basis to warrant entitlement to service 
connection for the veteran's cause of death and the 
appellant's claim must be denied.

The Board acknowledges the appellant's contentions regarding 
the veteran's being accepted for service with a preexisting 
heart problem.  However, the veteran's medical condition did 
not manifest itself on his induction examination but became 
clear only a short time later.  Medical professionals 
reviewed his history and current symptoms and concluded that 
the mitral valve insufficiency preexisted his entry into 
service.  As such, the veteran was discharged by reason of 
disability but not entitled to compensation because the 
disability preexisted service and was not aggravated by 
service.

The veteran's claim for disability compensation was denied in 
December 1945 for the same reason.  His later attempts to 
reopen his claim were not successful in that they did not 
show that the condition either did not preexist service or 
that, even if preexisting, it was aggravated during service.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for the cause of death.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).  The Board 
notes that 38 C.F.R. § 3.102 was amended in August 2001, 
effective as of November 9, 2000. See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  However, the change to 38 C.F.R. § 3.102 
eliminated the reference to submitting evidence to establish 
a well-grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying reasonable 
doubt.  Accordingly, the amendment is not for application in 
this case.

In deciding this case, the Board has considered the 
applicability of the VCAA, Pub. L. No. 106- 475, 114 Stat. 
2096, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  VA has issued 
final regulations to implement these statutory changes.  See 
Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  

Under the VCAA, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
appellant has provided the necessary information to complete 
her application for benefits.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The Board notes that VA issued a letter in September 2001 
that apprised the appellant of the information and evidence 
necessary to substantiate her claim.  She was informed that 
she should submit any information or evidence within 60 days.  
The Board remand of September 2003 noted that the 2001 letter 
failed to inform the appellant of which information and 
evidence, if any, that she was to provide, and which 
information and evidence, if any, VA would attempt to obtain 
on her behalf. The RO issued a second letter in January 2004 
that again stated what was required to substantiate the 
claim, in addition to informing the appellant as to what 
information/evidence she was responsible for and what 
information/evidence VA would obtain.  She was requested to 
identify evidence from 1944 to 2001 that would be pertinent 
to her claim.  She was also asked to submit any evidence that 
she had in her possession.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the appellant of 
the information and evidence necessary to substantiate the 
claim, which information and evidence, if any, that she is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on her behalf, as well as requested that 
the appellant provide any evidence in her possession that 
pertains to the claim as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and 38 C.F.R. § 3.159.

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), which held in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In this case, complete 
notice to the appellant was not provided until January 2004, 
after the initial unfavorable decision in December 2001. 

The appellant has not alleged any prejudice to her ability to 
support her claim as a result of the timing of the complete 
notice.  Moreover, the appellant was provided an opportunity 
to identify evidence in support of her claim following the 
Board's September 2003 remand.  The Emory Hospitals records 
were obtained and associated with the claims file based on 
the release provided by the appellant.  The appellant was 
then issued a SSOC that weighed the evidence in determining 
that it was not sufficient to establish entitlement to 
dependency and indemnification compensation (DIC).  

The Board finds that the RO's efforts, subsequent to the 
September 2003 Board remand, afforded the appellant "a 
meaningful opportunity to participate effectively in the 
processing of [her] claim by VA" and thus "essentially 
cured the error in the timing of notice."  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 32.  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  

The record contains the veteran's SMRs, and other medical 
evidence previously associated with the claims file.  The RO 
sought, and obtained, the only other medical evidence 
identified by the appellant.  The Board has carefully 
reviewed the appellant's statements and concludes that she 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional pertinent treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim for service 
connection for the veteran's cause of death.  

In addition, the RO informed the appellant that she could be 
represented in her appeal but she responded that she 
knowingly chose to not be represented.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


